Citation Nr: 0903158	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for psychiatric disability.



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In July 2007, the Board reopened and 
denied service connection for post-traumatic stress disorder 
(PTSD), and remanded the issue listed on the title page of 
this action to the RO for further development.

Beginning in February 2008, the veteran raised the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for PTSD.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have psychiatric disability, other than 
one or more personality disorders.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.303(c) 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in August 2004, April 2006, and July 2007 
correspondences, including as to the information and evidence 
necessary to substantiate the initial rating and the 
effective date to be assigned in the event his claim was 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  His claim was most recently readjudicated in a 
September 2008 supplemental statement of the case.  Based on 
the procedural history of this case, it is the conclusion of 
the Board that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In addition, he was examined in August 
2008. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The service treatment records show that at his entrance 
examination, the veteran reported having had 4 jobs in the 
prior 3 years, the longest of which he held for 2 months.  In 
August 1968 he presented for a cut on his left hand from 
hitting a wall because he had felt mistreated by his 
superiors; he was prescribed Librium.  He presented with 
complaints of anxiety in September 1968 (he was febrile at 
the time).  At his discharge examination the next month, he 
denied any psychiatric symptoms including frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.

There is no post-service evidence of any complaints or 
findings of psychiatric impairment until 2000.  VA treatment 
records and Vet Center records on file for 2000 through 2008 
show that in April 2000 he presented with complaints of anger 
and depression from his purported experiences in Vietnam.  He 
explained that he was prescribed Librium in service for 
stress, but elected instead to take a medic's advice to use 
marijuana.  He reported losing many jobs since serving in 
Vietnam.  PTSD was to be ruled out, and an Axis II diagnosis 
was deferred.  The next month his diagnoses included rule out 
PTSD versus major depression, but on further evaluation the 
clinician determined that the veteran was experiencing 
adjustment difficulties, with possible clinical depression; 
the clinician diagnosed him as having an adjustment disorder 
manifested by depression, and a personality disorder not 
otherwise specified.  Other clinicians in 2000 continued the 
diagnoses of adjustment disorder and personality disorder, 
and added that they suspected the veteran had a mental 
disorder; he was diagnosed at one point with rule out 
intermittent explosive disorder.  The records show that the 
veteran reported experiencing psychiatric problems since 
service.  

An October 2000 entry notes that the veteran's Vietnam 
experiences had impacted him significantly.  The veteran was 
psychologically evaluated from November 2000 to January 2001 
for PTSD; by January 2001 he was assessed as having substance 
dependence, rule out PTSD, and personality disorder with 
dependent and avoidant features.  Subsequent treatment 
records through 2008 show that the veteran was at times 
diagnosed with psychiatric disorder, and at times not found 
to have psychiatric disability.  His occasional diagnoses 
included personality disorders, depression and anxiety 
disorders not otherwise specified, recurrent depression, 
major depression, PTSD, and substance dependence.  The 
veteran indicated that in service he was nervous and 
experienced times when he felt he was losing touch.  He also 
reported experiencing panic attacks, anxiety and depression 
in service, as well as temper problems, and indicated that 
his depressive symptoms began in the late 1960s.  His 
clinicians noted that he tended to feel disbelieved if he was 
not given the diagnoses he wanted.  Psychological evaluation 
in June 2007 determined that the veteran's diagnoses were 
limited to polysubstance dependence and a personality 
disorder.  The examiner noted that the veteran's affect was 
incongruent with his description of events in service which 
purportedly led to psychiatric disability, to the effect that 
he was stilted in his presentation.  The veteran was also 
very inconsistent in describing his drug use and did not 
believe the drug use had impacted on his problems.  His 
interview responses were described as inconsistent and geared 
toward convincing the examiner that his problems were due 
solely to service.  The examiner noted that the veteran's 
responses on the instruments suggested over-reporting to 
produce an unfavorable profile.  She noted that the veteran's 
distress centered around being called a "coward" in 
service, and the observed that the veteran refused to place 
blame for his problems on anything other than the belief that 
he had PTSD.  She concluded that the veteran's distress was 
primarily related to his personality style, and that the 
veteran was over-reporting his symptomatology with possible 
secondary gain considerations.

At March 2001 VA examinations, the veteran reported that he 
was still angry over an order he was given in service to 
fetch water, as well as an incident in which he witnessed the 
shooting of a friend shot by a new soldier.  He indicated 
that he developed a short fuse in service, and that once he 
was discharged, he beat his mother.  He indicated that he had 
been depressed and experienced panic attacks since service.  
The veteran was diagnosed as having major depression, 
depressive disorder not otherwise specified, substance 
dependence, and avoidant personality traits.

In a February 2008 statement, Mr. C.S. claims that he 
witnessed the death of the soldier the veteran contends he 
saw shot by another soldier.

The veteran was afforded a VA examination in August 2008 to 
determine whether he had a mental disorder related to 
service.  The examiner conducted an extensive review of the 
claims files and interviewed the veteran for 2 hours.  The 
veteran reported that since returning from Vietnam, he had 
not been able to maintain employment for longer than 2 years, 
and had held over 30 jobs.  He indicated that he began 
drinking alcohol prior to service, and began using other 
substances in service; he continued to use alcohol and 
illicit substances intermittently since service.  He reported 
the onset of psychiatric symptoms associated with his return 
from Vietnam, including anger and panic attacks.  The 
examiner noted that the veteran repeatedly and extensively 
connected all of his problems to his service in Vietnam.  The 
examiner also observed that when asked, the veteran 
acknowledged that he in fact did not witness the shooting of 
his friend in service, but rather surmised what had happened.  
The veteran also repeated the stressor of being called a 
coward when his machine gun jammed.  He also reported being 
disturbed by an incident in which he was chastised for 
sleeping late while in Vietnam.  

With respect to the question of whether the veteran had a 
mental disorder related to service, the examiner explained 
that it was difficult to answer, and that clinicians would 
disagree.  She noted that some clinicians over the years had 
diagnosed psychiatric disability, and others had not.  She 
explained that one reason for this variation was that the 
veteran's report of symptoms and experiences changed over 
time, setting and provider.  She noted that for this reason, 
it was impossible to get a clear picture of his pre-military 
functioning since he had largely been motivated to portray 
himself and his family life before Vietnam as stable and 
comfortable.  She noted that a more significant complicating 
factor in establishing an accurate diagnosis was the 
veteran's investment in wanting to believe that all of his 
life problems were completely and solely attributable to his 
having served in Vietnam.  In consequence, his reports of 
what happened in Vietnam and the impact of those experiences 
on him were subject to distortion.  The examiner noted that 
the veteran reported to more than one clinician that he 
wanted recognition for having served in Vietnam, and that 
since his expectations of what Vietnam would do for him 
ultimately were not fulfilled, he was now resentful of his 
service.  

The examiner concluded that the evidence supported the 
presence of an emerging personality disorder in the veteran 
prior to his service in Vietnam, noting that the veteran 
described dysfunctional cognitive, affective and behavioral 
responses to adulthood prior to service.  She noted that 
there was evidence the veteran was fearful and anxious in 
Vietnam, but that the evidence was unclear as to the basis of 
the fear and anxiety.  The examiner noted that a personality 
disorder would explain his reaction to authority in service, 
and would explain why he tended to exaggerate the danger he 
faced during his claimed stressful experiences.  The examiner 
concluded that the veteran's personality disorder was the 
largest factor in how he experienced and reacted to the 
environment in Vietnam.  She explained that the same 
characteristics of his personality disorder had caused his 
consistent impairment in life, and that the veteran's current 
mental disorder and source of his enduring dysfunction 
therefore was an intractable personality disorder, rather 
than psychiatric disability.  She noted that the personality 
disorder had not been caused or aggravated by service, and 
clarified that the veteran's reported psychiatric symptoms 
were in fact mere manifestations of the personality disorder.  
The examiner provided the veteran with an Axis I diagnosis of 
polysubstance abuse in remission (which she explained was 
also a manifestation of the personality disorder), and an 
Axis II diagnosis of personality disorder not otherwise 
specified with avoidant and borderline traits.  She explained 
that the anxiety and depression diagnosed by other providers 
were most appropriately considered manifestations of the 
personality disorder, rather than separate Axis I disorders.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation.  See 38 C.F.R. § 3.303(c) (2008).  
 
In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996). 

Although the service treatment records show the veteran was 
prescribed Librium on one occasion after he described 
frustration with his superiors, and on one other occasion 
presented with complaints of anxiety, his symptoms were not 
attributed to a chronic psychiatric disorder, and he in fact 
denied any psychiatric symptoms at his discharge examination.  

More importantly, there is no medical evidence of psychiatric 
disability for many years after service.  Beginning in 2000, 
the veteran reported anxiety and depression he related 
exclusively to his inconsistently-reported Vietnam 
experiences.  Throughout the years, his treating clinicians 
have diagnosed him with various depressive and anxiety 
disorders.  Notably, however, the record shows that he has 
not received a consistent diagnosis of any one disorder over 
the years.  Some providers found him to have depression, and 
others determined that he had anxiety.  Still others believed 
he had no psychiatric disability, and instead diagnosed 
polysubstance abuse and personality disorders.  Psychological 
testing in 2007 indicated that he tended to exaggerate his 
symptoms and selectively present himself with possible 
secondary gain motivations; the evaluator determined that the 
veteran did not have a psychiatric disorder.  None of the 
diagnoses of psychiatric disability, except for those at the 
March 2001 VA examinations (which were based on the limited 
time frame of April 2000 to March 2001) were based on a 
review of the veteran's claims files, which in this case may 
have been useful given the varied presentations of the 
veteran through the years.

The veteran was afforded a VA examination in August 2008 to 
specifically address whether he has a mental disorder.  The 
examiner concluded, following a comprehensive review of the 
claims files and extended evaluation of the veteran, that the 
veteran did not have a psychiatric disorder other than a 
personality disorder.  She explained that the veteran's 
anxiety and depression symptoms were not separate disorders, 
but rather were manifestations of the personality disorder.  
She further acknowledged the many diagnoses of psychiatric 
disorders in the record, but explained that the veteran's 
varied and inaccurate presentations were responsible for the 
confusion in the diagnoses.  She correctly pointed out that 
the veteran has not received a consistent diagnosis of any 
disorder, and she further explained that the veteran himself 
tended to disallow any conclusion other than that his service 
was the cause of all of his problems.  The Board finds that 
the examiner's conclusions are supported by the pattern shown 
in the treatment records of inconsistent diagnoses of 
psychiatric impairment over time and provider, as well as by 
the notations in the records concerning the veteran's 
behavior when does not receive the diagnosis he wants, and 
the report of the June 2007 psychological evaluation.  
Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have 
psychiatric disability.  The Board points out that the 
personality disorder responsible for the veteran's impairment 
is not subject to service connection.  See 38 C.F.R. § 
3.303(c); Beno v. Principi, 3Vet. App. 439, 441 (1992). 

The Board has considered the holding of the United States 
Court of Appeals for Veterans Claims (Court) in McLain v. 
Nicholson, 21 Vet. App. 319 (2007).  In McLain, the Court 
held that the requirement concerning a claimant having a 
current disability before service connection may be awarded 
for the disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication.  In this case, however, the Board finds that 
the evidence as a whole demonstrates, at the very least for 
the period since the veteran filed his claim, that the 
veteran in fact never had a psychiatric disorder subject to 
service connection.  Consequently, McLain is inapplicable to 
the facts of this case. 

In reaching this decision, the Board finds that application 
of the evidentiary equipoise rule, which mandates that where 
the evidence is balanced and a reasonable doubt exists as to 
a material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In this case the only 
opinion which included a review of all of the evidence on 
file concluded that the veteran did not have psychiatric 
disability, and provided an explanation for the varied 
diagnoses of psychiatric impairment shown in the treatment 
records.  Given the comprehensiveness of the August 2008 
examiner's review of the record and her examination of the 
veteran, the Board finds her opinion to be of greater 
evidentiary weight than the isolated diagnoses of psychiatric 
disability contained in the treatment records.  The Board 
therefore finds that the evidence is not so evenly balanced 
as to require resolution of the claim in the veteran's favor. 


ORDER

Entitlement to service connection for psychiatric disability 
is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


